BOND, J.
(concurring) — I concur only in the result reached in the majority opinion. The reasons for my concurrence are that when the suit of the State against the Chicago & Alton Railroad was held, by a divided court, not to be maintainable (265 Mo. 646), the points were pressed in argument that no recovery could be had by any shipper for charges exceeding the maximum rate fixed by the statute for the carriage of freight, pending an injunction suit brought in the Federal court to restrain the enforcement of that statute, and that in any event the amount fixed in the injunction bond given in the Federal court was the limit of liability on the part of the carriers. I dissented to the conclusion reached in the majority opinion in that case and in the course of my dissenting opinion I discussed, in extenso, the law applicable to those two questions. [265 Mo. l. c. 705, paragraph III of my dissenting opinion.] "What was said at the beginning of that paragraph and ending on page 709, expresses fully the legal. *40reasons why the State or any other shipper might recover the excessive rates charged by a carrier disobeying the statute during the pendency of a Federal injunction, and why such recovery could, neither in law nor 'logic, be limited to the amount of the bond given for the obtention of the injunction. It is unnecessary to republish what is there said. But for the reasons there given I concur in so much of the conclusion of the present majority opinion as affirms the right of the shipper to recover any overcharge exacted from him by a carrier during the temporary existence of the Federal injunction.